DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 11, 13-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record do not disclose or fairly suggest a flexible display with the following limitations “wherein at least one of the inorganic layers is extended to be exposed at an outermost end of the flexible substrate”, “wherein the bank layer is positioned on the at least one of the inorganic layers and is extended to be exposed at the outermost end of the flexible substrate,” and “wherein the bank layer is positioned as an uppermost layer at the outermost end of the flexible substrate” along with other limitations of the claim.
Regarding claim 11, the prior art of record do not disclose or fairly suggest a flexible display with the following limitations “wherein the inorganic layers are extended from the display area to the non-display area to be exposed at the outermost end of the flexible substrate, and at least one of the organic layers is extended from the display area to the non-display area, wherein the organic layers include a bank layer surrounding the organic light emitting diode and extended to be exposed at the outermost end of the flexible substrate” along with other limitations of the claim.
et al. (US 2015/0041791 A1) and Miura (US 2004/0218127 A1).  Park teaches a flexible display (Figs. 1B-2 of Park) that has a bank layer (910, 991-993 in Fig. 2) that extends to the outermost end of the flexible substrate (100) and is the uppermost layer at this outermost end.  However, Park does not teach that at least one of the inorganic layers extends to be exposed at the outermost end of the flexible substrate.  Lee teaches a flexible display (Figs. 1-3 of Lee) that has an inorganic layer (160) extending to be exposed at the outermost end of the flexible substrate, and a bank layer (190, 193, 183 in Fig. 3) extend to the outermost end of the flexible substrate, but this bank layer is not the uppermost layer at the outermost end.  Miura teaches a similar structure to Lee.  Miura does not teach that the bank layer is the uppermost layer at the outermost end of the flexible substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822